— Appeal from a final order of the Supreme Court, entered in the office of the clerk of Albany county on May 16,1936, by which it was adjudged that the occupation designated as “ Main Street Under Crossing (H’way Br.) within the city of Beacon, N. Y.,” does not constitute a special franchise, and is not assessable as such by the State, because this occupation is not a street, highway, or public place, and canceling the assessment. On October 15, 1913, an order was made by the Public Service Commission in a grade crossing elimination proceeding, closing and discontinuing Main street in the city of Beacon (then Fishkill Landing), within the limits of the right of way of the relator, and providing that the village should retain the right to maintain sewers and water pipes within the limits of the closed portion of the street. Said order required the construction by the relator of a foot bridge for the use of the public over relator’s right of way at a near-by location. The bridge was completed in 1915, and thereupon the portion of the street in question was physically closed and fenced, and has so remained since that time. The relator is the owner in fee of the land in question, and holds it burdened only *834with the right of the municipality to maintain sewer and water pipes therein. Order unanimously affirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.